Citation Nr: 0115023	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-23 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an earlier effective date for a grant of 
service connection for post-traumatic stress disorder with 
major depression and mood incongruent psychotic features.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




REMAND

The veteran served on active duty from October 1989 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefit sought on 
appeal.   

The Board notes that during the pendency of this appeal, the 
veteran requested a VA Travel Board hearing at the RO.  Such 
a hearing was scheduled for May 9, 2001.  However the veteran 
did not appear for the hearing as scheduled.  Since that 
date, he has submitted a motion for new hearing in accordance 
with 38 C.F.R. § 20.704 and supported his motion with 
documentation which is sufficient to justify a finding of 
good cause.  The undersigned Board member so finding, the 
hearing must be rescheduled.  38 C.F.R. § 20.704(d).  

The United States Court of Appeals for Veterans Claims has 
determined that the veteran has a right to such a hearing 
before the issuance of a Board decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 
7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 
19.25, 20.704 (2000).  Therefore, in order to fully and 
fairly adjudicate the veteran's claims, this case is REMANDED 
to the RO for the following action:

The RO should schedule the veteran for a 
VA Travel Board hearing before a member of 
the Board at the New Orleans VA RO in 
accordance with 38 C.F.R. §§ 19.75 and 
20.704.


When the above action has been completed, the case should be 
returned to the Board for appellate review, if appropriate.  
No action is required of the appellant unless and until he 
receives further notice.  The purpose of this remand is to 
permit the hearing requested to be rescheduled.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



